The matters involved in this case concern the review of an award made by the State Industrial Commission. The Globe Indemnity Company and H.E. Hanna, the petitioners, and Earl Christian, the respondent, each complain of the award in some particulars.
The record is very voluminous and the briefs are long, this being the second time the case was here. We have examined the entire record and the various citations of authority. The employer and insurance carrier brought an original proceeding to review the award of the Industrial Commission, and complain of the indefiniteness of the medical award, as well as of allowance for temporary total disability. The decision of these questions depended on the findings on questions of fact in accordance with the discretion of the Commission, and the award is found to be supported by competent evidence and is affirmed.
The cross-petitioner, the employee, complains of the award as not allowing for total disability for the full time, and for not allowing for eye injury to the right eye, thereby making it an injury to both eyes. A solution of these questions by the Commission depended upon the facts. The record shows that there was legal evidence to sustain the findings of the Commission, and the award that is complained of by the cross-petitioner is affirmed, and the petitions to review of the original petitioners and of the cross-petitioner are denied, and the case is remanded to the Industrial Commission to carry out its orders, and to definitely fix the amount allowed for medical services and hospitalization.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. CLARK, V. C. J., and RILEY, J., absent.